Citation Nr: 1711755	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a disability rating for headaches in excess of 30 percent beginning March 26, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In May 2014, the Board remanded the case for further development.

In November 2014, the RO increased the disability rating for headaches to 30 percent effective June 30, 2014.  As the increase did not satisfy the appeal in full, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board issued a decision in April 2016 decision, which, in relevant part, granted a 30 percent rating for migraine headaches from March 26, 2014; denied a rating in excess of 50 percent; and denied a TDIU.  The Veteran appealed the Board's denial of a rating in excess of 50 percent and a TDIU to the United States Court of Appeals for Veterans Claims (Court).  The Veteran abandoned his appeal as to all other issues decided by the Board in the April 2016 decision.  The Court issued an order in December 2016 granting a November 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  


FINDINGS OF FACT

1.  From March 26, 2014, the Veteran's headaches have been productive of severe attacks that occur as often as six to seven times per month, but are not capable of producing economic inadaptability.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for headaches have not been met from March 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraine Headaches

The issue now before the Board concerns whether a disability rating higher than 30 percent is warranted for the Veteran's migraine headaches since Mach 26, 2014.  

The parties to the November 2016 JMPR agreed that the Board's prior decision, in denying a 50 percent rating, erroneously imposed a requirement that the Veteran's headaches rendered him unemployable to satisfy the severe economic inadaptability criterion for a 50 percent evaluation, which was inconsistent with Pierce v. Principi, 18 Vet. App. 440 (2004), and the VA Manual M21-1, III.iv.4.G.7.e.

The parties explained that the Veteran reported that he was required to lie down to sleep to relieve the pain caused by his headaches, and although he was able to do his daily routine, simple activities, and the usual duties of his occupation, he must rest for a few hours during a headache.  The parties reasoned that, while the Veteran was not currently employed, and it was therefore unclear whether his need to lie down or sleep constituted substantial work impairment contemplated by the criteria for a 50 percent rating under Diagnostic Code 8100, the Board's reliance on the fact that he was otherwise employable renders its decision inadequate for judicial review.

On this basis, the Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised in the JMPR, plus those otherwise reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Likewise, to the extent reasonable, the Board will reinstate its prior determination by replicating the same language in its prior decision, which does not violate Stegall, because the Board has actually reconsidered the evidence and responded to all additional evidence and argument raised on remand.  See Castellano v. Shinseki, 25 Vet. App. 146, 160 (2011).  

A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

The Veteran's headache disability has been assigned disability ratings under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a.  

The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

Medical reports may not use the word "prostration."  However this is an adjudicative determination based on the extent to which the facts meet the definition of the term.  See M21-1, III.iv.4.G.7.c.

Accordingly, "prostrating," as used in 38 CFR 4.124a, DC 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  Completely prostrating as used in 38 CFR 4.124a, DC 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having migraine headache symptoms.  See M21-1, III.iv.4.G.7.c.  However, examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  See M21-1, III.iv.4.G.7.d. 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce, 18 Vet. App. at 445-46.

Severe economic inadaptability denotes a degree of substantial work impairment.  It does not mean the individual is incapable of any substantially gainful employment.  Evidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence.  VBA Manual M21-1, III.iv.4.G.7.e, DC 8100 Terminology: Severe Economic Inadaptability.
 
C. Application of the Rating Schedule

After further consideration of this case, with special consideration of the concerns raised in the November JMPR, the Board continues to find that a disability in excess of 30 percent is not warranted from March 26, 2014 as the evidence shows that the Veteran suffered from very frequent, prolonged headaches which were not "completely prostrating" or "productive of economic inadaptability." 

First, although Veteran is competent to describe the headache symptoms he feels and observes, a June 2014 VA examiner's opinion that the Veteran's headaches are not characteristic of prostrating attacks, let alone completely prostrating attacks, is more probative with respect to whether the Veteran suffers completely prostrating attacks. 

During that June 2014 VA examination, the Veteran reported that he experienced approximately four to five headaches per month.  He described the headaches as throbbing and pounding, on both sides of the head with nausea and light and sound intolerance.  He explained that he took Vicodin and would lie down to sleep to relieve the pain.  The Veteran also reported that he was able to perform his daily routine and the usual duties of his occupation except for taking rest for a few hours during headaches.  The examiner opined that the Veteran did not have characteristic prostrating attacks of headache pain.  

Even if these headaches could be considered characteristic of prostrating attacks, the Board finds that the Veteran's headaches were not productive of or capable of producing economic inadaptability.  See Pierce, 18 Vet. App. at 444-45.  First, the Veteran's last full-time employment was not terminated due to his headaches, but rather due to the fact that his employer went out of business.  

The question, however, is not whether he was unemployed, but whether there was severe economic inadaptability.  On this question, while the Veteran asserts that he could not obtain new employment because he was heavily medicated due to his headaches and nonservice-connected back disability, the Board finds persuasive the VA examiner's opinion that the Veteran's headache medications did not result in side effects.  The Board finds that the examiner's opinion regarding the side effects of the Veteran's medication is more persuasive than that of the Veteran because such an opinion involves distinguishing the complex chemical effects of the Veteran's headache medications from those of other medications and other nonservice-connected physiological processes. 

Additionally, the Board finds that the Veteran's headaches were not capable of producing economic inadaptability.  That is, the Veteran was capable of performing a job that would allow him to adapt his schedule to account for periods of rest during headaches notwithstanding his need to need to lie down or sleep four to five times per month, as highlighted in the JMPR.  This finding is in step with the June 2014 VA examiner's opinion that the Veteran's headaches did not have significant effects on his ability to work outside the few hours needed to rest during occasional, severe headaches.  Moreover, it is consistent with the Veteran's Board hearing testimony indicating such adaptions at his last job.  

Such evidence presents a picture of an individual who would be able to adapt his economic activity to the symptoms of his migraines by performing work that allows periods of rest, such as taking leave, for the five or six times per month when a headache became too severe.  Because the Veteran would be able to adapt to a work environment in this way, his disability is not capable of producing a "severe economic inadaptability," as required for a 50 percent rating.  See Pierce, 18 Vet. App. at 444-45. 

For these reasons, the evidence does not show that it is at least as likely as not that the Veteran's disability picture more nearly approximates the impairment of function contemplated by the criteria for the next higher rating, a 50 percent, from March 26, 2014.  See 38 C.F.R. §§ 4.7, 4.21. Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent for headaches from March 26, 2014; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

II.  TDIU

A.  Applicable Law

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  Rating boards should submit to the Director of Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16(b).

B.  Discussion
  
Here, the Veteran is service connected for headaches, rated 30 percent disabling, and residuals of traumatic injuries of the left fingers including fractured second phalanx, rated noncompensably disabling.  The combined disability rating is 30 percent.  This does not meet the minimum requirements for consideration of a schedular TDIU under § 4.16(a).  

A TDIU on an extraschedular basis under § 4.16(b) is not warranted as the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

In his April 2014 application for benefits, he did not list an employment history, but indicated that he was precluded from working due to his headaches and back.  As the low back disability is not service connected, it is not for consideration in this this analysis.

During the November 2012 VA examination, the Veteran reported sharp pain and discomfort in the left hand, especially when holding and grasping objects.  Physical examination revealed no functional loss or functional impairment of any of the fingers of the left hand, to include on repetitive range of motion testing.  The examiner opined that the Veteran can perform light duty jobs and noted that the Veteran reported experience in food service, transportation, and banking, to include over 10 years of desk-job experience.

During the June 2014 VA examination, the VA examiner opined that the Veteran's nonservice-connected back disability had significant effects on his ability to perform occupational activities and required special duty assignments and increased tardiness.  The June 2014 VA examiner opined that the Veteran's service-connected headaches had no significant effects on his ability to work outside the few hours needed for rest during occasional severe attacks.

As discussed above, the Veteran's service-connected headaches are not capable of producing economic inadaptability.  This is a lower standard than the TDIU criteria.  See, e.g., Pierce, 18 Vet. App. at 445-46.  Thus, it cannot be found that his headaches rendered him unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Additionally, while manifestations of the Veteran's left hand disability, his only other service-connected disability, resulted in pain, they did not result in functional limitation that would otherwise preclude the Veteran from securing or following a substantially gainful occupation. 

The Board finds that the Veteran's headaches and left hand disabilities do not render him unable to secure or follow a substantially gainful occupation alone or in combination.  See 38 C.F.R. § 4.16(a).  For these reasons, the Board finds that the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 30 percent for headaches from March 26, 2014, is denied.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


